Citation Nr: 1424268	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  14-02 752	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 9, 2013 decision of the Board of Veterans' Appeals denying service connection for bilateral knee disabilities. 


REPRESENTATION

Moving party represented by:  Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran, who was the moving party, had periods of reserve service in the Army National Guard of Missouri from August 1956 to April 1959.

This matter is before the Board of Veterans' Appeals (Board) as a result of a December 2013 motion by the Veteran, through his representative, alleging CUE in an April 9, 2013, Board decision that denied service connection for bilateral knee disabilities.


FINDINGS OF FACT

1.	The Veteran in this case had periods of reserve service in the Army National Guard of Missouri from August 1956 to April 1959.

2.	On May 20, 2014, the Board was notified by the RO that the moving party died on April [redacted], 2014. 


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2013). 


ORDER

The motion is dismissed.




                       ____________________________________________
	KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



